FOURTH DIVISION
                                                                      FILED: March 15, 2007



No. 1-05-3336




THE PEOPLE OF THE STATE OF ILLINOIS,                    )     Appeal from the Circuit Court
                                                        )     of Cook County, Illinois.
                        Plaintiff-Appellant,            )
                                                        )
v.                                                      )     No. TA 896 708
                                                        )
WILLIAM CLAUDIO,                                        )     Honorable Rhoda D. Sweeney,
                                                        )     Judge Presiding.
                        Defendant-Appellee.             )



        JUSTICE MURPHY delivered the opinion of the court:

        The State of Illinois appeals from an order entered by the circuit court of Cook County

granting defendant William Claudio's motion to suppress his breath test results. On appeal, the

State contends that the test results were admissible because the police officer's failure to record

defendant's test in the log book was merely a procedural and ministerial omission.

        On February 15, 2003, defendant was stopped by Chicago police for failing to obey a stop

sign. He was then charged with several traffic violations, including the illegal transportation of

alcohol and two counts of driving under the influence.

        Defendant subsequently filed a motion in limine to suppress the results of his alleged

breath test. Therein, defendant argued that, according to the rules of the Illinois State Police, the

officer conducting the breath test was required to enter defendant's name and test information in

the log book that is kept with the breath test machine. Defendant argued that because the officer

failed to enter the required information into the log book, the State was barred from introducing

the results of his alleged breath test into evidence.

        At a hearing on the motion, defendant argued that in People v. Orth, 124 Ill. 2d 326

(1988), the Illinois Supreme Court listed five elements that must be met to lay a proper
1-05-3336


foundation for admitting the results of a breath test. The first element requires that the test was

performed in accordance with the uniform standards adopted by the Illinois State Police.

Defendant argued that the language in the police standards mandated that the subject test records

"must be maintained" in a log book, unless an exception applied that was not relevant in this case.

        The State acknowledged that the log book did not contain an entry for defendant's breath

test, but argued that the test results were still admissible. The State relied on the holding in

People v. Stein, 212 Ill. App. 3d 164 (1991), where the court found that the failure to enter the
machine's accuracy test records into the log book was merely procedural or administrative and did

not have a substantial effect on the test itself; therefore, the results of the defendant's breath test

were admissible. The State also argued that the police officer's failure to record defendant's test

in the log book went to the weight of the evidence, not its admissibility. In addition, the State

argued that there was other evidence that indicated the date and time of defendant's breath test in

the form of a paper ticket that was produced by the breath test machine at the time of defendant's

test.

        The trial court reviewed the case law, found that the issue raised had never been

previously addressed, and granted defendant's motion to bar entry of the breath test results. The

court remarked that according to the log book, defendant was a "nonentity." It then found that

defendant would be at a disadvantage of not knowing the exact time of his test and having that

safeguard in place. The court further stated that the test records and log books existed for a

reason, and that allowing the test results to be admitted where they were not entered in the log

book would deprive defendant of a fair trial. The State subsequently filed a certificate of

impairment and a timely notice of appeal pursuant to Supreme Court Rule 604(a)(1) (210 Ill.2d

R. 604(a)(1)).

        On appeal, the State contends that the trial court erred when it suppressed defendant's

breath test results, because the administering officer's failure to record those results in the

                                                   -2-
1-05-3336


machine's log book was merely a procedural and ministerial omission that was not fatal to the

admissibility of the evidence. The State further argues that the trial court's reasoning that

defendant was disadvantaged by the omission was flawed because the exact date and time of the

test were recorded on the breath ticket that was given to defendant. The State maintains that the

police officer's failure to record the test in the log book goes only to the weight of the evidence,

not its admissibility, and that all of the information that should have been recorded in the log

could have been established by other means, such as the test result ticket and the officer's
testimony.

       In general, a trial court's decision to grant a motion in limine will not be reversed on

appeal absent an abuse of discretion; however, where, as here, the issue on appeal involves only a

question of law, our review is de novo. People v. Larsen, 323 Ill. App. 3d 1022, 1026 (2001).

Pursuant to section 11-501.2 of the Illinois Vehicle Code (the Code) (625 ILCS 5/11-501.2 (West

2002)), the results of defendant's breath test will be considered valid only where such test was

performed in accordance with the standards promulgated by the Department of State Police.

Stein, 212 Ill. App. 3d at 166.

       Our supreme court has held that in order to admit the results of a breath test into

evidence, the State must lay a foundation consisting of the following five factors: (1) evidence

that the test was performed in accordance with the uniform standard adopted by the Illinois

Department of State Police;* (2) evidence that the operator conducting the test was certified by

the Department of State Police; (3) evidence that the breath test machine used for the test was a

model approved by the Department of State Police, was working properly, and was tested

regularly for accuracy; (4) evidence that defendant was observed for 20 minutes prior to the test,

and during that time, he did not smoke, drink or regurgitate; and (5) evidence that the results on



       *
        Pursuant to Public Act 91-828 (Pub. Act 91-828, §5, eff. January 1, 2001), reference to
the "Department of Public Health" was replaced by the "Department of State Police." See 625
ILCS 5/11-501.2(a) (West 2002).
                                                 -3-
1-05-3336


the "printout" sheet are properly identified as defendant's test results. Orth, 124 Ill. 2d at 340;

Larsen, 323 Ill. App. 3d at 1027. In laying a proper foundation, neither the Code nor the supreme

court's holding in Orth requires proof of compliance with every regulation or section of the Illinois

Administrative Code that pertains to breath testing. People v. Caruso, 201 Ill. App. 3d 930, 938-

39 (1990).

        In Caruso, the court determined that the first factor listed in Orth requires proof that the

breath test was performed in accordance with the operational procedure approved by the
Department of State Police and based upon the manufacturer's recommended testing procedure.

Caruso, 201 Ill. App. 3d at 939-40. Subsequently, that court determined that failure to comply

with the records maintenance regulation, which required an inspector to enter the test results

certifying the accuracy of the machine into the log book, was merely an administrative or

procedural task that did not have a substantial effect on the defendant's breath test. Stein, 212 Ill.

App. 3d at 167. Following Stein, the court in People v. Barwig, 334 Ill. App. 3d 738, 745

(2002), found that a police officer's failure to enter the results of the defendant's breath test into

the log book did not establish that the test was not performed according to the regulations.

        We note that defendant argues that Stein and Barwig are inapposite to the case at bar as

those cases involved the defendants' petitions to rescind the statutory summary suspensions of

their driver's licenses. Defendant asserts that, because the burden in the instant case is on the

State rather than on him, Stein and Barwig do not apply. We disagree. As the State noted in its

reply brief, regardless of whether the proceeding is a civil statutory summary suspension hearing

or a criminal trial, the evidentiary foundation for admitting the results of defendant's breath test

remains the same. See Orth, 124 Ill. 2d at 338-40.

        In this case, we agree with the holdings of Caruso, Stein and Barwig and find that the first

foundational requirement under Orth addresses the actual performance of the breath test, which

does not include the subsequent administrative task of entering the test results into the log book.

The language contained in the Code and in Orth specifically requires that the breath tests were

                                                  -4-
1-05-3336


"performed" according to the standards. At the time of defendant's arrest, the standards for

conducting a breath test appeared in sections 1286.310 and 1286.350 of the Illinois

Administrative Code. 20 Ill. Adm. Code §§1286.310, 1286.350 (Conway-Greene CD-ROM

2001). These sections were listed under subpart D, which was entitled "Sampling Procedures,"

and detailed the operational procedures police officers were required to follow when

administering breath tests to persons suspected of driving under the influence of alcohol.

       The regulation requiring that the test results be recorded in a log book appeared under
section 1286.70, which addressed maintenance of records for the breath test machine. 20 Ill.

Adm. Code §1286.70 (Conway-Greene CD-ROM 2001). This section was listed under subpart

A, entitled "General Provisions," which also included sections on general subjects such as

definitions, grievances and Department notifications. Based on the language used in the Code and

by our supreme court, in addition to the language, structure and placement of the regulations in

the Illinois Administrative Code, we find that the regulation requiring entry of defendant's breath

test results in the log book was administrative in nature and separate from the required standards

for performing a breath test. Accordingly, the police officer's failure to record defendant's breath

test results in the log book was not fatal to the admissibility of that evidence, and defendant's

motion in limine to suppress those results should have been denied.

       For these reasons, we reverse the order of the circuit court of Cook County and remand

this case to that court for further proceedings.

       Reversed and remanded.

       CAMPBELL, J., and NEVILLE, J., concur.




                                                   -5-